Appeal by defendant Forrester from an order denying his motion to dismiss the complaint in an injunction suit on the ground that section 876-a of the Civil Practice Act has not been complied with, and granting plaintiff’s motion for a temporary injunction. Order, insofar as appealed from, reversed on the law, without costs,' plaintiff’s motion denied, and the motion of defendant Forrester to dismiss the complaint granted, without costs. This case grows out of a labor dispute in which the disputants are the Building and Construction Trades Council of Nassau and Suffolk Counties, and William Levitt & Sons, Inc., builders. Since section 876-a of the Civil Practice Act applies to "any case involving or growing out of a labor dispute,” plaintiff should have complied with the provisions of that section. We pass upon no other question. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur. [See post, p. 906.]